              Case 2:19-sw-00607-CKD Document 5 Filed 03/22/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney                                             FILED
 2 MICHAEL W. REDDING                                                       Mar 22, 2021
   Assistant United States Attorney                                      CLERK, U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF CALIFORNIA

 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     IN THE MATTER OF THE APPLICATION               CASE NO: 2:19-SW-607-CKD
11   OF THE UNITED STATES OF AMERICA
     FOR SEARCH WARRANTS CONCERNING:                ORDER TO UNSEAL SEARCH WARRANTS
12                                                  AND SEARCH WARRANT AFFIDAVITS
     3527 Lambeth Drive, Rescue, CA 95673
13

14
           Upon application of the United States of America and good cause having been shown,
15
           IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.
16

17             March 22, 2021
     Dated:
18                                                    The Honorable Kendall J. Newman
                                                      UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
